TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 20, 2015



                                      NO. 03-14-00740-CR


                                  Armando Ochoa, Appellant

                                                v.

                                  The State of Texas, Appellee




     APPEAL FROM THE 299TH DISTRICT COURT OF TRAVIS COUNTY
        BEFORE JUSTICES PURYEAR, GOODWIN, AND BOURLAND
MODIFIED AND, AS MODIFIED, AFFIRMED -- OPINION BY JUSTICE BOURLAND




This is an appeal from the judgment of conviction entered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no error in the court’s

judgment requiring reversal.     Therefore, the Court affirms the trial court’s judgment of

conviction. However, there was error in the judgment that requires correction. Therefore, the

Court modifies the trial court’s judgment as follows: to reflect that the “Statute for Offense” is

“21.01(a)(1), (b)(2)(A) Penal Code.” The judgment, as modified, is affirmed. Because appellant

is indigent and unable to pay costs, no adjudication of costs is made.